Citation Nr: 1739058	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13 14-850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a respiratory disability, to include pneumonia and chronic obstructive pulmonary disease (COPD).

2.  Entitlement to service connection for bilateral hearing loss.

REPRESENTATION

Veteran represented by:	Heath A. Hixson, Attorney


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The Veteran served on active duty from August 1969 to March 1971. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of August 2011 and May 2013 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke Virginia.  

The record before the Board consists solely of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).   


REMAND

In May 2013, the Veteran contacted the RO to request a hearing.  In March 2014, the Veteran specified that he wanted a hearing before a Veterans Law Judge (VLJ) via videoconference.  This hearing was scheduled for August 2016.  However, the Veteran appointed a new attorney as his representative, and as a result, the attorney requested that the Board hearing be rescheduled.  No action was taken on this request.  Prejudicial failure to provide a hearing upon request is a violation of due process and is grounds upon which a Board decision may be vacated.  38 C.F.R. 
§ 20.904 (2016).  However, this hearing must be scheduled by the agency of original jurisdiction (AOJ), and so a remand is required.  38 C.F.R. §§ 3.103 (a) and (c)(1), 20.700, 20.704.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing before a VLJ at the earliest available opportunity.  The RO should notify the Veteran of the date and time of the hearing in accordance with 38 C.F.R. § 20.704 (b) (2016).  A copy of this notification should be associated with the claims file.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).


